STONE, J.
The record does not inform us what was plaintiff’s reply to what the witness Lindsey said to him. This brings the case directly within the principle settled in Dent v. Chiles, 5 S. & P. 383, 392; Parker v. Goldsmith *50216 Ala. 526-28; Mahone v. Reeves, 11 Ala. 345-51; Brown v. Brown, 5 Ala. 508; St. Jobn v. O’Connell, 7 Por. 466-74. The record being silent as to what was plaintiff’s reply, we have no authority to indulge intend-ments beyond the express language of the bill of exceptions, as a foundation on which to base a reversal.
[2.] The portions of the answer of the witness Dickinson to the second interrogatory in chief, which the plaintiff moved to exclude, were strictly responsive to the interrogatory. The plaintiff had crossed the interrogatories, without objecting or excepting to the portions to which these answers were responsive; and he thereby waived all objection to the answers themselves. — Townsend v. Jeffries, 24 Ala. 829, and authorities cited.
The judgment of the circuit court is affirmed.
Rice, C. J., not sitting.